Citation Nr: 1518486	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board previously remanded this appeal in July 2011 and January 2014.

This appeal was processed using the Veteran's Virtual VA (VVA) eFolder and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's diagnosed PTSD is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of service connection for PTSD herein represents a complete grant of this benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary.

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis, in this case, under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA Manual M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's VVA and VBMS files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

III.  Factual Background and Analysis

The Veteran alleges, in essence, that while on active duty she was exposed to four events which led to her current PTSD.  These are: 1) working in an ob-gyn clinic, to include assisting in numerous dilation and curettage abortions; 2) being sexually assaulted when an acquaintance of her now ex-husband ejaculated on her head and hair; 3) living with her former husband who allegedly was an alcoholic; and 4) being physically and sexually by her former husband.  See March 1993 Vet Center records, and statements received from the Veteran in June and November 2007; February, September and October 2008; April 2009; September 2011, and July 2014.

Service personnel records show that the Veteran worked in an ob-gyn clinic as an enlisted medical specialist assisting ob/gyn physicians with patient examinations and procedures.  There is no specific evidence corroborating her claim that she assisted with abortions.  

STRs reflect that during hospitalization for mononucleosis she reported that her husband was an alcoholic, and she was concerned about returning home.  Because she stated that she felt well enough to resume regular duty activities and in light of the domestic problems, the hospital elected to discharge her.  A July 1977 discharge report of examination notes no complaints or findings related to psychiatric disability; psychiatric examination was normal.

The record shows that the Veteran divorced her first husband immediately following discharge from active duty.  She claims that the divorce was due to her first husband's physical and sexual abuse. 

Records from the Vet Center dated from 1993 to 1995 show that the Veteran described traumatic events from her first marriage ("cruel sexual treatment") and reported symptoms of PTSD from abuse.

VA outpatient treatment records dated in 2007 note the Veteran's complaints of mood swings and anxiety.  She reported being sexually assaulted while in service.  

VA outpatient treatment records dated from 2008 to 2010 note the Veteran's ongoing psychiatric complaints and treatment; diagnoses included PTSD secondary to military sexual trauma.

An October 2011 VA examination report notes findings of anxiety, poor concentration, insomnia, nightmares, avoidance, hypervigilance, low motivation and feelings of worthlessness.  Diagnoses included PTSD.  After reviewing the claims file, including the stressor statements noted above, the examiner opined that the Veteran's PTSD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service event.  He opined that the PTSD is primarily due to domestic violence experienced in the Veteran's first marriage with some contributions from domestic violence in later relationships.  However, the alleged physical and sexual assaults during the Veteran's first marriage have not been independently verified.  The examiner stated that there was no link between the PTSD diagnosis and simply living with an alcoholic husband.  Furthermore, the examiner opined that the alleged incident where a man ejaculated in the Veteran's face does not in and of itself meet DSM-IV criteria for an extreme traumatic stressor, but did likely add to her experience of trauma associated with her very abusive husband.  

In a January 2014 remand, the Board found (in pertinent part) that the 2001 VA examiner's findings were not adequately supported by rationale.  The Board remanded the claim to obtain another medical opinion.

A February 2014 VA examination report notes that diagnoses included PTSD.  After reviewing the examination findings and previous examination reports, the current examiner stated that the alleged stressor of being physically and sexually abused by her first husband from 1975 to 1977 is sufficient to meet the criteria for a diagnosis of PTSD.  The examiner further opined that the alleged stressors of being sexually assaulted when an acquaintance of her now ex-husband ejaculated on her head also is sufficient to meet the criteria for a diagnosis of PTSD.  The examiner stated that the Veteran showed behaviors consistent with sexual abuse during service (including feeling like all the soldiers knew that a fellow soldier had masturbated on her, and developing a fear of things that are sticky).  The examiner also noted that the Veteran was unable to work for a year after service.    

Additional evidence of record includes June 2007 statements from the Veteran's third husband and her son from her second marriage regarding the Veteran's long standing phobia of anything sticky.

After a review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's diagnosed PTSD is related to her service.

There is no dispute that the Veteran is competent to report symptoms of anxiety, depression, avoidance, and re-experiencing traumatic events, because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Board finds the Veteran's statements about her in-service sexual trauma (by her husband and by another soldier) and her current symptoms to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence of record.  The Veteran's assertions appear to be genuine, credible and consistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Notably, the Veteran first reported a history of military sexual trauma in 1993.  This was more than 14 years prior to the date she filed the instant claim for VA compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has considered the evidence discussed above and finds that, notwithstanding the absence of any objective clinical or military record expressly establishing that the Veteran was the victim of sexual assault during active duty, she has presented multiple factually consistent accounts in the clinical record of having been assaulted during service.  As noted above, these accounts have been consistent since 1993.

The Board is aware of the conflicting medical evidence as to whether the Veteran has PTSD related to active service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran has PTSD related to active service.  In this regard, the 2014 opinion of a VA physician argues that the Veteran showed behavior changes consistent with sexual abuse during service.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran has PTSD attributable to military sexual trauma. 

In sum, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD due to military sexual trauma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.



ORDER

Service connection for PTSD is granted. 


REMAND

The evidence of record shows that the Veteran has been noted to have bipolar disorder (see February 2014 VA examination report), depression (see VA outpatient treatment records and examination reports dated from 2003 to 2011) and anxiety (see VA outpatient treatment records dated from 2008 to 2010).  The medical evidence of record is inadequate and incomplete for the purpose of making a definitive determination as to whether the Veteran has or has had an acquired psychiatric disability other than PTSD related to service or service-connected disability.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand for a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, return the Veteran's claims file to the VA examiner who provided the February 2014 opinion.  If that examiner is not available, a suitable clinician can provide the opinion.  If the Board's question cannot be answered without an examination, one should be scheduled. 

The following questions should be answered:

a. For each psychiatric disability other than PTSD diagnosed during the period of the appeal (since March 2007), is it at least likely as not (a 50 percent or better probability) that the Veteran's psychiatric disability had its onset in service or is otherwise causally or etiologically related to her military service? 

b. For each psychiatric disability other than PTSD diagnosed during the period of the appeal (since March 2007), is it at least likely as not (a 50 percent or better probability) that the Veteran's psychiatric disability is etiologically related to PTSD? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then re-adjudicate the claim for entitlement to service connection an acquired psychiatric disability other than PTSD.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


